        Case 5:19-cv-00315-DEP Document 16 Filed 06/16/20 Page 1 of 1

                  UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                           JUDGMENT IN A CIVIL CASE

Milton Jose Reyes
            Plaintiff(s)
       vs.                        CASE NUMBER: 5:19-cv-315 (DEP)

Andrew Saul
           Defendant(s)

Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Defendant=s motion for judgment on the
pleadings is GRANTED. Commissioner=s determination that the plaintiff
was not disabled at the relevant times, and thus is not entitled to benefits
under the Social Security Act, is AFFIRMED.

     All of the above pursuant to the order of the Honorable David E.
Peebles, dated the 16th day of June, 2020.




           DATED: June 16, 2020

                                                s/Kathy Rogers
                                              Deputy Clerk
